Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): March 28, 2008 ARC Wireless Solutions, Inc. (Exact name of registrant as specified in its charter) Utah (State or Other Jurisdiction of Incorporation) 000-18122 87-0454148 (Commission File Number) (IRS Employer Identification Number) 10601 West 48th Avenue Wheat Ridge, Colorado 80033 (Address of principal executive offices including zip code) (303) 421-4063 (Registrant's telephone number, including area code) N/A (Former address, if changed since last report) ITEM 2.02. Results of Operations and Financial Condition On March 28, 2008 the Company issued a press release containing its financial results for the year ended December 31, 2007. A copy of the Company's earnings press release is furnished as Exhibit 99.1 to this Current Report on Form 8-K. The information contained in this report on Form 8-K, including Exhibit 99.1, shall not be deemed "filed" with the Securities and Exchange Commission nor incorporated by reference in any registration statement filed by the Company under the Securities Act of 1933, as amended. ITEM 9.01. Financial Statements and Exhibits Exhibit Number Exhibit Title 99.1 Press release dated March 28, 2008 announcing results of operations for the year ended December 31, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARC WIRELESS SOLUTIONS, INC. Date: March 28, 2008 By : /s/ Monty R. Lamirato Monty R. Lamirato Chief Financial Officer
